Allowable Subject Matter
1.	This office action is a response to amendments and applicant’s arguments submitted on 4/16/2021. 
Information Disclosure Statement
2.  	The information disclosure statement(s) (IDS) submitted on 1/28/2021 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
3.	Claims 1, 5-11 and 15-19 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	Yap et al. (US 20150069948 A1), Rosenberg et al. (US 5691898 A), Peterson et al. (US 20100017954 A1), Stout et al. (US 20150097946 A1) and O’Harra et al. (US 7271576 B1) are the closest prior art disclosed.
However, regarding Claims 1 and 11 the prior arts disclosed above do not teach or fairly suggest alone or in combination “wherein the pulse conversion module includes a complex programmable logic device, which further includes a pulse conversion logic configured to realize pulse conversion between different pulse control signal types; wherein the pulse conversion module further includes a display and at least one button, the display and the at least one button being in signal communication with the complex programmable logic device; wherein the at least one button is configured to permit a user to switch between various types of conversion modes; wherein the display is configured to display a conversion mode currently implemented by the pulse conversion module; and wherein the display is a 1-bit digital display configured to display different numbers, each of the different numbers representing a different conversion mode”.


Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837